Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4, 6-17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 17 and 19 recite “an existing IEEE 802.11 standard” However, it does not recite which version of 802.11 standard is being referred to. This makes the claimed invention indefinite as the metes and bounds are not defined. Claims are read as best understood by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9, 12-13, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAO et al (US 2022/0217027) in view of SAMPATH et al (US 2010/0046487) 

Regarding claim 1, 17, 19, CAO discloses electronic device, comprising: 
an antenna; and an interface circuit, coupled to the antenna, configured to communicate with a second electronic device (CAO: ¶45-48, Fig. 1, a WLAN electronic radio device (STA) having a transmitting  and receiving interfaces with antenna), wherein the interface circuit is compatible with an existing Institute of Electrical and Electronics Engineers (IEEE) 802.11 standard (CAO: ¶45-48, ¶58, ¶60, STAs and APs including the STA of Fig. 1 is compatible with an existing IEEE standard 802.11ax with a compatible interface circuit/network interface) having a predefined maximum bandwidth or a corresponding predefined maximum sampling rate (CAO: ¶60, 802.11ax having a maximum 160MHz bandwidth), and wherein the interface circuit is configured to: 
communicate with the second electronic device using a bandwidth or a corresponding sampling rate that exceeds the predefined maximum bandwidth or the predefined maximum sampling rate, wherein the bandwidth or the sampling rate is used in a physical layer and a media access control (MAC) layer of the interface circuit (CAO: Fig. 4D ¶84-85 and Fig. 4H, ¶103-104, multiple PPDUs are combined by a STA which is compatible with 802.11ax and 802.11be in order to communicate using the full 320 MHz bandwidth; ¶49-50, this is performed in the PHY and MAC of the network interface), and 
wherein a bandwidth is modified relative to requirements associated with the existing IEEE 802.11 standard in order to accommodate the bandwidth or the sampling rate (CAO: ¶96-97, bandwidth is modified for each sub-PPDU/channel such that it expands the maximum bandwidth for an existing standard, 802.11ax compatible devices).
CAO remains silent regarding the modification of bandwidth includes modifying a filter bandwidth of a filter in the interface circuit is modified.
SAMPATH discloses the modification of bandwidth includes modifying a filter bandwidth of a filter in the interface circuit is modified (SAMPATH: ¶54, ¶57, filter bandwidth is adjustable in multiples i.e. increased by multiples).
A person of ordinary skill in the art working with the invention of CAO would have been motivated to use the teachings of SAMPATH as it provides a well known technique to adjust the channel bandwidth in the 802.11 standard. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of CAO with teachings of SAMPATH in order to improve flexibility in the channel bandwidth adjustment according to different standards.


Regarding claim 2,  CAO modified by SAMPATH discloses electronic device of claim 1, wherein the bandwidth or the sampling rate is greater than or equal to a multiple of the predefined maximum bandwidth or the predefined maximum sampling rate (CAO: ¶55, the predefined maximum bandwidth being 160MHz and the bandwidth being a multiple of it at 320MHz).

Regarding claim 3,  CAO modified by SAMPATH discloses electronic device of claim 2, wherein the multiple is two (CAO: ¶55, the predefined maximum bandwidth being 160MHz and the bandwidth being a multiple of it at 320MHz i.e. the multiple is two).



Regarding claim 9, 18, 20,  CAO modified by SAMPATH discloses electronic device of claim 1, wherein the communication comprises transmitting and receiving packets or frames (CAO: ¶4, ¶64, packet format).


Regarding claim 12,  CAO modified by SAMPATH discloses electronic device of claim 1, wherein the interface circuit communicates with the electronic device in two or more bands of frequencies (CAO: ¶96, plurality of frequency bands are utilized by the electronic device).

Regarding claim 13,  CAO modified by SAMPATH discloses electronic device of claim 1, wherein the interface circuit communicates with the electronic device in a 6 GHz band of frequencies (CAO: ¶43, 6GHz).



Regarding claim 4, CAO modified by SAMPATH discloses electronic device of claim 2, wherein the filter bandwidth is increased by the multiple (SAMPATH: ¶54, ¶57, filter bandwidth is adjustable in multiples i.e. increased by multiples).

Regarding claim 5,  CAO modified by SAMPATH discloses electronic device of claim 1, wherein the existing IEEE 802.11 standard comprises IEEE 802.11 ax, the predefined maximum bandwidth is 160 MHz, (CAO: ¶55, the predefined maximum bandwidth being 160MHz for 802.11ax compatible devices) and the predefined maximum sampling rate is 320 MHz. (SAMPATH: ¶54, ¶57, sampling rate is twice the bandwidth).

Regarding claim 6,  CAO modified by SAMPATH discloses electronic device of claim 1, regarding the filter comprises an analog filter and the filter bandwidth of the analog filter is selected or programmed (SAMPATH: ¶54, adjustment/selected bandwidth of analog filter).

Regarding claim 7,  CAO modified by SAMPATH discloses electronic device of claim 6, wherein a second filter bandwidth of a second filter in the interface circuit is modified relative to requirements associated with the existing IEEE 802.11 standard in order to accommodate the bandwidth or the sampling rate (SAMPATH: ¶54, analog filter bandwidth is adjusted according to the requirement of an 802.11 standard).
Regarding claim 8, CAO modified by SAMPATH discloses electronic device of claim 7, wherein the second filter comprises a digital filter, and the second filter bandwidth of the second filter is selected or programmed (SAMPATH: ¶53,  digital BB filter bandwidth is selected).



Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAO modified by SAMPATH as applied to claim 1 above, further in view of ALDANA et al (US 2016/072689)
Regarding claim 10,  CAO modified by SAMPATH discloses electronic device of claim 1, the electronic device being an STA and the second device being an access point (CAO: Fig. 4D and Fig. 4H, ¶103, STA and the other device being STA ).
CAO modified by SAMPATH remains silent, however, ALDANA et al (US 2016/072689) discloses the electronic device comprises an access point and the second electronic device comprises a second access point (ALDANA: ¶33, STAs being APs in at least one scenario).
A person of ordinary skill in the art working with the invention of CAO modified by SAMPATH would have been motivated to use the teachings of SAMPATH as it provides a well-known technique of using STAs as AP as needed increasing flexibility of the system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of CAO modified by SAMPATH with teachings of SAMPATH in order to expand flexibility and coverage of the system.

Regarding claim 11,  CAO modified by SAMPATH discloses electronic device of claim 1, wherein the electronic device comprises a client station and the second electronic device comprises a client or a station, which is associated with the access point (CAO: ¶49, Fig. 4D and Fig. 4H, ¶103, STA and the other device being STA associated with an access point).
CAO modified by SAMPATH remains silent, however, ALDANA et al (US 2016/0072689) discloses the electronic device comprises an access point and the second electronic device comprises a client station (ALDANA: ¶33, STAs being APs in at least one scenario).
A person of ordinary skill in the art working with the invention of CAO modified by SAMPATH would have been motivated to use the teachings of ALDANA as it provides a well-known technique of using STAs as AP as needed increasing flexibility of the system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of CAO modified by SAMPATH with teachings of ALDANA in order to expand flexibility and coverage of the system.


Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAO modified by SAMPATH as applied to claim 1 above, further in view of JI et al (US 2012/0051407)

Regarding claim 14,  CAO modified by SAMPATH discloses electronic device of claim 1, wherein the bandwidth or the sampling rate is implemented (CAO: ¶60, devices operating with a 160MHz bandwidth and 320 MHz bandwidth). CAO remains silent regarding, however, JI et al (US 2012/0051407) discloses implementing bandwidth and sampling rate by changing a clock in or associated with the interface circuit (JI: ¶33, sampling rate is changes based on a clock setting ).
A person of ordinary skill in the art working with the invention of CAO would have been motivated to use the teachings of JI as it provides a well-known technique of controlling sampling rate based on the frequency clock settings. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of CAO with teachings of JI in order to implement the sampling rate and bandwidth based on a well known technique of using a clock.


Regarding claim 15,  CAO modified by SAMPATH modified by JI discloses electronic device of claim 14, wherein the clock is changed by selecting or programing a first integer M that multiples a reference clock, a second integer N that divides the reference clock, or both (JI: ¶33, ¶20, ¶45, change of the clock is based on the reference clock divided by integer factor).

Regarding claim 16,  CAO modified by SAMPATH modified by JI discloses electronic device of claim 14, wherein the clock is changed by providing a different reference clock to the interface circuit (JI: ¶45, an updated reference clock is provided to the interface circuit).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/           Primary Examiner, Art Unit 2461